Citation Nr: 1533758	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  14-09 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to February 1972.  He was awarded the Air Medal with "V" Device.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in August 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware.

In September 2013, the Veteran submitted a VA Form 21-22 selecting the Disabled American Veterans (DAV) as his representative.  Then, in March 2015, the Veteran submitted a VA Form 21-22a selecting R.W.D. as his representative, stating R.W.D. was an individual providing representation under 38 C.F.R. § 14.630.  This provision states that such representation may be provided by an individual pursuant to this section one time only, and at no cost to the veteran.  However, documents submitted by R.W.D. show that, in direct contravention of this rule, he has represented at least four other veterans.  See correspondence received February 5, 2012; see also documents submitted April 16, 2015, containing stationary and a business card describing R.W.D. as a "V.S.O." or "veteran consultant for disability."  

On June 25, 2015, the Veteran was sent a letter informing him that his selection of R.W.D. was invalid, and was given the opportunity to appoint another representative.  The Veteran was given 30 days to respond and told that his failure to respond would result in DAV becoming his default representative.  On June 28, 2015, the Veteran submitted another VA Form 21-22a that again listed R.W.D. as his representative.  This was invalid because, due to the reasons discussed above,  R.W.D. is not a recognized representative.  Inasmuch as the Veteran did not submit a valid VA Form 21-22 within 30 days of the June 25, 2015, letter, DAV remains his representative.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran is service-connected for posttraumatic stress disorder (PTSD) at 70 percent disabling and diabetes mellitus, type II, at 20 percent disabling

2.  The Veteran is unable to secure and maintain substantially gainful employment due solely to the effects of his service-connected PTSD.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.16(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A total disability rating may be granted where the schedular rating is less than 100 percent if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Generally, to be eligible for a TDIU, the following percentage thresholds must be met: if there is one service-connected disability, it shall be ratable at 60 percent or more; if there are two or more service-connected disabilities, there must be at least one disability rated at 40 percent or more and sufficient additional disabilities to bring the combined overall rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Here, the Board notes the Veteran has two service connected disabilities with a combined rating of 80 percent: PTSD, at 70 percent, and diabetes mellitus, type II, at 20 percent.  The Veteran is eligible for a schedular TDIU.  

The Board notes that the Veteran receives disability benefits from the Social Security Administration for Disorders of Back (Discogenic and Degenerative), and that he agreed to a settlement for workers' compensation benefits due to a low back strain in October 2009, following a November 2005 injury.  The Veteran is not service connected for a low back disability.  According to a VA Form 21-4192 received by VA in August 2011, the Veteran retired from Northwest Airlines on October 31, 2009, after the latter was bought out by Delta Airlines.  

While the Veteran has his low back disability, he has provided sufficient evidence that his PTSD, separate from his other ailments, solely renders him unemployable.  An April 2011 VA mental health examination, conducted during his initial claim of service connection, noted symptoms such as suicidal ideation; impaired impulse control, such as unprovoked irritability with periods of violence; difficultly in adapting to stressful circumstances, including work or a work like setting; and an inability to establish and maintain effective relationships.  The examiner noted that the Veteran's PTSD impacts his ability to work, stating that the Veteran has intense anxiety which can interfere with his work performance if he was currently employed and that the Veteran has some issues relating to authority figures.  

The Veteran provided a March 2014 report from psychology student S.A., which was cosigned by a VA psychologist.  That report stated that the Veteran has severe PTSD symptoms and is unemployable.  In May 2014, the Veteran provided a letter from another VA psychologist.  She stated that the Veteran has been a patient of hers since November 2010.  She described the Veteran's symptoms, and stated that due to their severity he is unable to work at this time.  A treatment record from this psychologist dated that same month also stated that it was unlikely that the Veteran could be employed due to the severity of his symptoms.  Clinical records from a VA psychiatrist, dated in November 2014, reflect that in her clinical opinion, the Veteran lacks the capacity for competitive employment due to his PTSD.  Then, in December 2014, she again stated the same and wrote that the Veteran has prominent symptoms of PTSD that preclude him from socializing to other people, except immediate family and a friend from group therapy.  

The Veteran's wife submitted a statement in January 2014.  She stated that his PTSD issues have increased drastically since he retired, and that he cannot even hold a part time job now. 

While it is clear that the Veteran retired from an airline after reorganization and receives Social Security and workers' compensation benefits due to his nonservice-connected back disability, there is sufficient evidence to establish that he is also unemployable due to service-connected disability.  Accordingly, when giving all benefit of the doubt due to the Veteran, service-connected PTSD renders the Veteran unemployable and a TDIU is established.  


ORDER


Entitlement to a TDIU is allowed, subject to the regulations governing the award of monetary benefits.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


